DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3 in the reply filed on 8/5/2022 is acknowledged. Claim 4, drawn to non-elected Group II, withdrawn, has been canceled in the amendment filed 8/5/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jonasson et al. (US 2010/0270708) in view of Inenaga et al. (US 2018/0169938).
	With respect to Claim 1, Jonasson teaches an additive manufacturing device for performing a method of additively manufacturing an article comprising supplying a powder material to a working area (i.e. irradiation region) of a charged particle beam, distributing powder layers to the working area (thus laying and leveling powder material to form a layer), and irradiating the powder material with the charged particle beam to sinter or melt the powder material, the device comprising: a charged particle beam emitting unit (3) for irradiating the powder material, and a detection unit (10) that detects powder lifting of powdery material from the working area, including powder that moves “around above and away from the working area” (thus, detecting powder material that has scattered by irradiating the powder material with the charged particle beam), wherein when lifting/scattering of the powder material is detected by the detection unit during manufacturing of an article, the unit sends a signal which interrupts (i.e. stops) the beam emitting unit from irradiating the powder material and may subsequently resume (i.e. restart) irradiation with the charged particle beam. (para. 9-18, 29-35; Figs. 1-6).  
	Jonasson teaches that operation parameters for using the device, such as heating parameters, may be modified before restarting irradiation of the charged particle beam after an interruption in order to avoid further powder lifting/scattering events. (para. 17).  Thus, the reference teaches an additive manufacturing device drawn to modifying heating parameters in an irradiation region before restarting irradiation, and thus also before new powder material is supplied to the irradiation region when scattering of powder material is detected by the detection unit during manufacturing.  While the reference teaches an additive manufacturing device capable of modifying heating parameters, as detailed above, it does not specifically teach a heating unit heating the irradiation area.
	Inenaga teaches an additive manufacturing device and a method of using the device to additively manufacture an article, the device comprising: a charged particle beam emitting unit (electron beam (141)) for irradiating a layer of powder material in a shaping box (thus comprising an irradiation area), and a heating unit arranged around the irradiation area for preheating the powder in the shaping box. (para. 6-14, 32-33).  The reference teaches that by using a heating unit instead of the electron beam emitting unit to preheat the powder material it is possible to increase the manufacturing speed of the additively manufactured article. (para. 34).
	It would have been obvious to one of ordinary skill in the art to modify the additive manufacturing device of Jonasson, to include a heating unit for heating the irradiation area, as taught by Inenaga, in order to allow for more control over the temperature of powder material and to allow for increased manufacturing speed.  Furthermore, it would have been obvious, in view of Jonasson, who teaches modifying heating parameters in an irradiation region in response to detection of powder scattering to prevent further scattering, to use such a heating unit to heat the irradiation area before new powder material is supplied to the irradiation region to control the heating parameters in order to avoid further powder lifting/scattering events.
	With respect to Claim 2, Inenaga teaches that the heating unit may comprise a heater, such as an electric or gas heater, or a lamp, and thus teaches a heating unit for heating the irradiation region through radiation of heat. (para. 39, 48, 61-62).
	With respect to Claim 3, the claim is substantially drawn to a method of operation of the additively manufacturing device.  Jonasson in view of Inenaga teach an additive manufacturing device with a detection unit for detecting scattering of powder material during manufacturing of an article, a heating unit for heating of the irradiation region, and wherein the charged particle beam emitting unit is capable of stopping irradiation when such powder lifting is detected. (see rejection of Claim 1 above).  Thus, Jonasson in view of Inenaga teach an additive manufacturing device capable of the claimed operation.  Moreover, it would have been obvious to one of ordinary skill in the art to operate the heating unit to heat the irradiation region based on a state in which irradiation with the charged particle beam has stopped in order to prevent future powder scattering and additionally to heat the powder material thus reducing the energy needed to fuse the material with the charged particle beam restarts, allowing for increased manufacturing speed. (see rejection of Claim 1 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735